Citation Nr: 0622148	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-38 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran and K.C.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).

The veteran and K.C. presented testimony before the 
undersigned Veterans Law Judge at the RO in April 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  


FINDINGS OF FACT

1.  During his service, the veteran did not engage in combat 
with an enemy.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§  3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  He 
essentially contends that various stressful events in 
service, which will be described in greater detail below, led 
to this condition.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that letters were 
sent to the veteran in October 2003 and June 2004 which were 
specifically intended to address the requirements of the 
VCAA.  The October 2003 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show "an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service which 
caused injury or disease;" a "current physical or mental 
disability;" and a "relationship between your current 
disability and an injury, disease, or event in military 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the June 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal Agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  The October 2003 letter also 
notified the veteran that VA would assist him "by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The October 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the October 2003 letter instructed the veteran 
to "[c]omplete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
heath care provider so that we can obtain treatment 
information.  You may want to obtain and send us the 
information yourself."  With respect to VA medical records, 
the October 2003 letter advised the veteran that if "you 
have been treated for [PTSD] at a [VA] facility, furnish the 
date(s) and place(s) . . . [w]e will obtain the report(s)."  
The October 2003 letter also instructed the veteran to 
complete and return an enclosed PTSD questionnaire, which 
asked for specific details pertaining to his alleged in-
service stressor(s).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2004 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  This complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the October 2003 
and June 2004 VCAA letters.  His claim was then readjudicated 
in the December 2005 supplemental statement of the case 
(SSOC), after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  Thus, any VCAA notice deficiency has 
been rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
The veteran was provided notice regarding degree of 
disability and effective date in a March 2006 letter from the 
RO in any event.

The veteran's claim of entitlement to service connection was 
denied based on element (3), the relationship between his 
disability and period of service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records as well as VA and private medical records.  The 
veteran has not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony before the undersigned 
Veterans Law Judge at the RO in April 2006.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2004); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Analysis

Initial matter - recently submitted evidence

In April 2006, following the issuance of the most recent 
SSOC, the veteran submitted a March 2006 statement from his 
mother, N.M.  No waiver of initial RO consideration of this 
evidence is of record.  

The Board cannot consider additional pertinent evidence 
without first remanding the case to the agency of original 
jurisdiction for initial consideration or obtaining the 
veteran's waiver.  38 C.F.R. § 20.1304(c) (2005).  The 
regulation notes, however, that evidence is not pertinent 
"if it does not relate to or have a bearing on the appellate 
issues or issues."  

In the instant case, the additional evidence submitted 
consists of a statement from the veteran's mother indicating 
that she attended the veteran's court martial in either late 
1977 or early 1978.  The Board does not believe that such 
evidence is pertinent, as that term is defined by 38 C.F.R. 
§ 20.1304.  As will be discussed in greater detail below, the 
outcome of this claim turns on verification of the alleged 
stressors.  The veteran's alleged stressors, however, do not 
include an event for which the veteran was court martialed or 
otherwise faced discipline.  The veteran himself has not 
indicated how his alleged court martial relates to his PTSD 
claim and has not explained how such relates to his alleged 
stressors.  

It appears that the statement from the veteran's mother is 
related to a completely separate records request made by the 
veteran, and has nothing to do with the issue now on appeal.  
Because the recently-submitted statement from the veteran's 
mother is unrelated to the veteran's stressors, it is not 
"pertinent" under the provisions of 38 C.F.R. § 20.1304.  
Remand of the case to the RO for consideration of this 
evidence is accordingly not warranted and would only serve to 
unnecessarily delay final adjudication of the veteran's 
claim.

Discussion

As noted above, service connection for PTSD requires that 
three elements be present: (1) medical evidence diagnosing 
PTSD; (2) combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred; and (3) a 
medical nexus between (1) and (2).  See 38 C.F.R. § 3.304(f) 
(2005).

In the instant case, the veteran has multiple PTSD diagnoses, 
each of which relate his current symptomatology to various 
stressful events in service.  Therefore, for the purposes of 
this decision, elements (1) and (3) of 38 C.F.R. § 3.304(f) 
have been met.  The crucial element in this case is element 
(2), relating to in-service stressors.  

The Board notes at the outset that the veteran did not 
receive any decorations or awards indicative of combat 
status, and his service personnel and medical records are 
negative for any indication of combat status or combat 
injuries.  The veteran's alleged stressors are unrelated to 
combat in any event.  The Board accordingly finds that combat 
status has not been demonstrated in this case.  The veteran 
himself does not contend otherwise.  

Since combat status has not been demonstrated, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressors.  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.  

Throughout the course of the appeal, the veteran has 
identified four distinct stressors which he claims have led 
to PTSD.  The veteran has been less than specific regarding 
each of these alleged incidents, and such has hampered VA's 
efforts in verifying their occurrence.  

The primary stressor identified by the veteran involves an 
alleged accident aboard the USS Robert H. McCard in which the 
veteran claims he witnessed fellow crew member A.M. sustain 
severe burns after a steam valve was accidentally opened.  
Although the veteran has identified the name of the alleged 
victim in this incident, and has stated that the accident 
took place on board the McCard, he has not identified any 
specific date range during which such incident occurred.  In 
addition, he has been unable to specifically identify anyone 
who may have witnessed the incident.  

In various submissions, the veteran has stated that this 
incident took place between 1975 and 1977.  At other times, 
he has claimed that it took place between 1977 and 1978.  
Such periods virtually cover the veteran's entire period of 
active duty.  Without greater detail or more specific dates 
from the veteran, any attempt to verify this incident would 
be an exercise in futility.  See Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992). [noting that VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].

The veteran's lack of detail regarding this incident has not 
only thwarted VA's efforts to verify his stressors, but also 
leads the Board to seriously question his credibility.  The 
veteran maintains that A.M.'s accident was a watershed moment 
in his life, and that following this incident his psychiatric 
symptomatology began and his life has been on a downward 
spiral (to include going AWOL in service and unemployment 
after service).  The veteran also indicated that A.M. was his 
best friend in service and that they "were like brothers."  
See Hearing transcript at 8.  
Oddly, it appears that the veteran made no effort whatsoever 
to find out what happened to A.M.  See the hearing 
transcript, page 5: "I don't know what happened to this 
man."

Given that the veteran considers the accident a defining 
moment in his life, and purportedly considered A.M. one of 
his closest friends, the Board finds it particularly 
significant that he is completely unable to provide even a 
range of dates during which such a purportedly life-altering 
event occurred.  Nor, as indicated above, he did not even 
have the curiosity to find out what happened to his alleged 
best friend.  The failure of the veteran to provide details 
about the incident are completely inconsistent with the 
significant role he claims such event played in his life.  

The veteran's vague assertions as to the event which 
purportedly caused his PTSD are understandable, however.  
This is because the event never happened.  The RO conducted a 
complete review of A.M.'s service medical records and found 
no reports of burn treatment.  Such findings are fatal to the 
veteran's credibility.

The veteran also reported a potpourri of additional stressors 
at his April 2006 Board hearing.  Included among them are the 
veteran's report of nearly being pushed overboard in an 
altercation with fellow sailors; his report of having a knife 
pulled on him by another sailor while on guard duty; and 
seeing another sailor injured while the McCard was refueling 
in heavy seas.  

The veteran was even less specific about these incidents than 
the one involving A.M.  Again, the veteran did not identify a 
specific date range, did not identify the names of his 
assailants with regard to the purported assaults, and failed 
to identify the name of the sailor allegedly injured in the 
refueling incident.  Without such critical information, any 
attempt to obtain evidence corroborating these events would 
represent an exercise in futility.  

The Board also notes that the first mention of these 
stressors came about at the veteran's Board hearing.  Such 
incidents are not mentioned in the veteran's psychiatric 
treatment records, his various stressor statements, or 
anywhere else in the claims file.  Given the recent vintage 
of the veteran's report of these incidents and the complete 
lack of detail in the veteran's presentation overall, the 
Board finds the veteran's report of the events outlined above 
to be patently incredible.

In short, the evidence of record does not corroborate the 
veteran's account of the various stressors indicated.  
Because the veteran has provided only vague accounts of his 
alleged stressors, such cannot be independently verified as 
required by 38 C.F.R. § 3.304(f).  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) [VA's duty to assist a veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.].  The veteran has been given 
ample opportunity to provide such evidence.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].  

Accordingly, element (2) of 38 C.F.R. § 3.304(f) has not been 
met, and the veteran's PTSD claim fails on that basis.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


